Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This action is in response to papers filed on 6/23/2021.
Claims 1, 4-6, 8, 11, 14-16, 18, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and or executable program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 11, and 20 recite the use project management to measure completion data for project components and determining re-assignments based on that data.  The limitations of generating a master project schedule, generating tasks and assigning members, determining a number of times a task has deadline has been modified, using historical data to make projections and determine future decisions, comparing a number to  a threshold, and generating reports and re-assigning members, as drafted, is a 
Additionally, the claims recitation of a project management process for managing and monitoring job assignments, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing a mental process.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium and/or memory.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer with executable instructions to perform “the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a 
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitation that apply the process to “media assets” and “cinematic features” amounts to insignificant extra-solution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to no more than merely applying the claims to a specific environment that does not significantly affect how the elements of the claims are performed r render them to be significantly more than the identified abstract ideas.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer 
Claims 2-5 and 12-15 recite further elements related to monitoring and analyzing deadline modifications, task completion data, and/or project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2-5 and 12-15 are ineligible.
Claims 6, 16, and 19 recite further elements related to providing acknowledgement/credit based on task and project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since they merely identify members based on the previously collected and analyzed data.  These claims also recite further elements related to monitoring and analyzing deadline modifications, task completion data, and/or project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims are directed to the same abstract ideas identified in the independent claims and simply 
Claims 7-10, 17, and 18 recite further elements related to providing acknowledgement/credit based on task and project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since they merely identify members based on the previously collected and analyzed data.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 7-10, 17, and 18 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (Pub. No. US 2005/0228710 A1) in view of Jagannathan et al. (Pub. No. US 2016/0224908 A1) in further view of Ghosh et al. (Pub. No. US 2018/0025374 A1).
In regards to Claims 1, 11, and 20, Richards discloses:
A method/system for automatically determining inefficiencies when producing cinematic features, the method comprising: 
generating a master project schedule associated with a cinematic feature, wherein the master project schedule includes a plurality of tasks associated with generating media assets to be included in the cinematic feature;  ([0087],  shows a “look-ahead report” for developing of a media production, tracks task and asset completion for the media production (master project); [0035], indicates media production can be a movie (cinematic feature); additional material indicating aspects of monitoring the media production (master project) can be found in [0032]; [0037]; [0039]; [0040]; [0051]; [0053]; [0080])
generating a first task included in the plurality of tasks, wherein the first task indicates that the first crew member is assigned to generate a first media asset (Fig. 10; [0033], shows a series of tasks related to developing an asset and users (artists) assigned to that task, the artist in a movie production would represent a crew member; see also [0037]; [0040]; [0080]) by or before a first deadline ([0041]-[0044], shows estimated dates (deadlines) and measurements of completion time in relation to those dates)

Richards discloses the ability to update deadlines and reporting updates (see at least [0056]; [0086]).  Richards does not disclose, but Jagannathan teaches:
analyzing the first task to determine a first value that indicates a number of times the first deadline has been modified; ([0068], shows an alert being made when a quantity of delay has been obtained)
determining that the first value equals or exceeds the first threshold ([0065], “…determining that a threshold delay has occurred…”) 
generating a first report corresponding to the first crew member and indicating that at least one task assigned to the first crew member should be re-assigned to another crew member. ([0068], “…can be re-assigned from a first task to a second task to reduce a delay, or the like…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards so as to have included analyzing the first task to determine a first value that indicates a number of times the first deadline has been modified, determining that the first value exceeds a first threshold, and generating a first report corresponding to the first crew member and indicating that at least one task assigned to the first crew member should be re-assigned to another crew member, as taught by Jagannathan in order to reduce further delays of a project (Jagannathan, [0065], “…to reduce further delays of a project…”).  Although Jagannathan refers to developers and Richards to artists (or movie crew), it is noted that both inventions are drawn to project management activities and, regardless 
Richards/Jagannathan discloses the above system/method for tracking project schedules and task completion data including task completion data attributed to specific crew members, as discussed above.  Richards/Jagannathan does not explicitly disclose the use of historical data attributed to crew members.  Richards/Jagannathan also discloses threshold compared to data regarding quantities of missed deadlines, but  Richards/Jagannathan does not explicitly state that missed deadline data from past projects (i.e. “historical”) is included in the data compared to the threshold.  However, Ghosh teaches:
storing historical data that indicates an association between a first crew member and missed deadlines for tasks related to [past projects];  ([0002]; [0020]-[[0026]; [0046]; [0052]; [0100]; [0101]; Claim 10, provides multiple descriptions and examples of tracking individual employees historical performance related to specific Key performance indicators (KPI), specifically identifies “time” related to completion of tasks as a KPI (see at least [0026]) and performance being measured using “baseline violations” (see at least [0046]), one of ordinary skill in the art would understand that a baseline violation of a time/completion KPI of Ghosh would be comparable to the “missed deadlines” data collected and analyzed in Richards/Jagannathan, therefore the activities performed in Ghosh would be applicable to comparable data in Richards/Jagannathan)
provides multiple descriptions and examples of tracking individual employees historical performance related to specific Key performance indicators (KPI), specifically identifies the use of thresholds for determining user reliability and trustworthiness, It is noted that Ghosh is used to include historical deadline data in the threshold comparison, but that Jagannathan/Richards still includes the use of a threshold to measure deadline data attributed to individual crew members and create reports and is applied as such in the above rejection)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan so as to have included storing historical data that indicates an association between a first crew member and missed deadlines for tasks related to [past projects] and determining a first threshold based on the historical data of missed deadlines associated with the first crew member, as taught by Ghosh in order to reduce further delays of a project by using additional data to determine a worker’s reliability in completing similar tasks (Jagannathan, [0065], “…to reduce further delays of a project…”; Ghosh, [0040], “…higher incentives for high performers; (4) measure trust of the users/employees to identify eligible bids for the special tasks; (5) allocate the special tasks to users (or employees) based on their computed trust and/or submitted baselines; (6) determine maximum incentive amount for the special tasks based on the measured trust of and submitted baselines by the user/employees; (7) penalize underperformers when the preset baselines for the special tasks are not met…”; [0100], “…choose a suitable employee for the task depending on his submitted baseline and his previous records, such as the performance history…”; see also [0045]; [0052]; [0101]; [0111]).  
Although the material regarding cinematic features is included in the rejections, Examiner informs Applicant that the recitation of a specific environment or purpose (“cinematic feature”, “media”, etc.) comprises merely non-functional descriptive material and is therefore accorded no patentable weight.  For example, the material used to describe the specific environment or purpose of the project management system/method is deemed merely intended usage of the claim.  
In regards to Claims 4 and 14, Richards discloses:
determining that the first task is complete; and including the first media asset in the cinematic feature. ([0087], when supervisor and directors approve tasks, they are flagged as “final” indicating that it is complete and ready to be added to the feature (final product))
Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Jagannathan in further view of Ghosh in further view of Kuethman et al. (Pub. No. US 2017/0169372 A1).
In regards to Claims 2, 3, 12, and 13, Richards/Jagannathan/Ghosh disclose the above method/system in which tasks assigned to users are monitored for completion data.  Richards/Jagannathan/Ghosh does not explicitly disclose, but Kuethman teaches:
determining, via the processor, a value that indicates a total number of times any previous deadline associated with any previous task assigned to the first crew member has been modified; and generating, via the processor, a second report that indicates the assessments (reports) are created for employees, that indicate percentages of segments which were complete or incomplete over a particular time period, the incompletions could be related to the missed deadlines as disclosed in Richards/Jagannathan/Ghosh (such as Kuethman’s discussion of changes in procedure impacting completion percentages))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan/Ghosh so as to have included determining, via the processor, a value that indicates a total number of times any previous deadline associated with any previous task assigned to the first crew member has been modified; and generating, via the processor, a second report that indicates the value, as taught by Kuethman in order to “…identify individual segments of the project and whether each individual segment is being completed on time or within a goal time.” (Kuethman, [0002]; [0024]). 
Claim 5-10, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Jagannathan in further view of Ghosh in further view of Kruezkamp et al. (Pub. No. US 2014/0278638 A1).
In regards to Claims 5 and 15, Richards/Jagannathan/Ghosh disclose:
While Richards/Jagannathan/Ghosh computes the amount of work and task performed by the member (Richards, [0033]; [0044], shows tasks assigned to crew members (“artists”) and that the system records completion of tasks), Richards/Jagannathan/Ghosh does not explicitly disclose determining, via the processor, a first amount of screen exposure time associated with the first media asset; 
computing a first amount of [contribution] associated with the first subset of tasks, wherein the first amount of [contribution] indicates a proportion of the [project] that includes any asset generated by the first crew member ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan/Ghosh, so as to have included does not explicitly disclose computing, via the processor, a first amount of screen exposure time associated with the first subset of tasks, wherein the first amount of screen exposure time indicates a proportion of the cinematic feature that includes any media asset generated by the first crew member, as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). Although Kruezman does not explicitly state the use of “screen exposure time”, it would be an obvious measurement of total amount of contribution to which the project management features in Kruezman could be applied in the environment of Richards/Jagannathan/Ghosh and, as stated in the parent claims, the environment of cinematic features is merely intended usage of the claims for the project management processes. The “screen exposure time” and “credits” in Kruezman represent the amount of effort and/or contribution (screen 
In regards to Claims 6 and 16, Richards/Jagannathan/Ghosh disclose:
analyzing, via the processor, the master project schedule to determine a first subset of tasks included in the plurality of tasks that have been completed by the first crew member; ([0033]; [0044], shows tasks assigned to crew members (“artists”) and that the system records completion of tasks; [0043], shows artists having more than one task, the process performed to determine the amount of effort/contribution to a project would be performed in the same manner for one task or any set/number of tasks assigned to a member when determining a total amount/percentage attributed to that member)
While Richards/Jagannathan/Ghosh computes the amount of work and task performed by the member, Richards/Jagannathan/Ghosh does not explicitly disclose 
computing a first amount of [contribution] associated with the first subset of tasks, wherein the first amount of [contribution] indicates a proportion of the [project] that includes any asset generated by the first crew member; generating a credits sequence based on the first amount of [contribution] ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan/Ghosh, so as to have included computing a first amount of [contribution] associated with the first subset of tasks, wherein the first amount of [contribution] indicates a proportion of the [project] that includes any asset generated by the first crew member; generating a credits sequence based on the first amount of [contribution], as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). Although Kruezman does 
In regards to Claims 7 and 17, while Richards/Jagannathan/Ghosh computes the amount of work and task performed by the member, Richards/Jagannathan/Ghosh does not explicitly disclose wherein the credits sequence indicates a type of contribution made by the first crew member to production of the cinematic feature, however, Kruezkamp teaches wherein the [leaderboard] indicates a type of contribution made by shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan/Ghosh, so as to have included wherein the [leaderboard] indicates a type of contribution made by the first crew member to production of the [project], as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). The presentation of the leaderboard for listing the contributions of members is equivalent to the concept of listing the contribution of user sin the credits of a cinematic product.
In regards to Claims 8 and 18, While Richards/Jagannathan/Ghosh computes the amount of work and task performed by the member, Richards/Jagannathan/Ghosh does not explicitly disclose assigning a first rank to the first crew member relative to other crew members based on the first amount of screen exposure time, wherein the first crew member is specified within the credit sequence at a position according to the first rank, however, Kruezkamp teaches:
assigning a first rank to the first crew member relative to other crew members based on the first amount of [contribution], wherein the first crew member is specified within the credit sequence at a position according to the first rank ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan/Ghosh, so as to have included assigning a first rank to the first crew member relative to other crew members based on the first amount of [contribution], wherein the first crew member is specified within the credit sequence at a position according to the first rank, as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). Although Kruezman does not explicitly state the use of “screen exposure time”, it would be an obvious measurement of total amount of contribution to which the project management features in Kruezman could be applied in the environment of Richards/Jagannathan/Ghosh and, as stated in the parent claims, the environment of cinematic features is merely intended usage of the claims for the project management processes. The “screen exposure time” and “credits” in Kruezman represent the amount of effort and/or contribution (screen exposure time) and the recognition (credits) provided for those efforts and/or contributions.  In a project management environment, the measurement and recognition of any type of task or project would be performed in the same manner regardless of whether or not it is specifically related to a cinematic project and/or the labels provided.  The leaderboard in Kruezkamp represents a visual list of contributors that are ranked based on an analysis of their amount of effort/contribution to the project which is conceptually equivalent to listing names of 
In regards to Claims 9, 10, and 19, while Richards/Jagannathan/Ghosh computes the amount of work and task performed by the member, Richards/Jagannathan/Ghosh does not explicitly disclose generating a first portion of the cinematic feature based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the cinematic feature indicates that the first crew member assisted in creating the cinematic feature, however, Kruezkamp teaches generating a first portion of the [project] based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the [project] indicates that the first crew member assisted in creating the [project] ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan/Ghosh, so as to have included generating a first portion of the [project] based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the [project] indicates that the first crew 

Additional prior art not relied upon
Menzel (Patent No. US 9,305,279 B1). Discloses a method/system that monitors contributors and ranks them based on number of problematic and non-problematic contributions to a completion of a project (see at least column 3, paragraph 1).
Duggin et al. (Pub. No. US 2016/0260047 A1). Discloses a project management method/system that includes historical deadline data related to a task performer and thresholds related to timely completion of tasks (see at least [0021]; [0037]; Claim 13).
Cattermole et al. (Pub. No. US 2014/0006973 A1). Discloses a project collaboration method/system that includes tracking and viewing historical deadline data related to group members related to the timing and completion of tasks (see at least [0135]).


Response to Arguments
Applicant’s arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claimed invention is not directed to any of the abstract ideas because it requires a computing device to perform the recited tasks (page 10).  However, the computing devices used in the claims is merely used as a tool to automate the steps involved.  For example, limiting the claimed invention to cinematic features merely recites a particular technological environment desired for its use.  The particular steps used to manage and monitor the project could still be performed in the human mind without the additional elements included in the claims.
Applicant argues that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields (page 11). Examiner respectfully disagrees.  Applicant has provided assertions regarding the improvements and cites lack of identified prior art to assert that the claim elements are not well- understood, routine, and conventional.  Applicant refers to the limitations “historical data of missed deadlines associated with the first crew member”. 
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to a practical application. The “additional limitation”, as recited by Applicant, includes historical data of missed deadlines associated with the first crew.  These elements do not represent additional elements, but rather are part of the abstract idea.  The MPEP 2106.05 (f) & (h)).
II. Rejection of Claims under 35 U.S.C. §103
Applicant’s arguments are drawn to the newly added claim material and are therefore moot in view of the new prior art rejections, citations, and/or explanations provided above.
It is noted that there is no indication that “screen time” and “screen exposure time” are significantly different in meaning and therefore are treated the same in the claim interpretation (the specification was also consulted).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        September 18, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624